Execution Version
Exhibit 10.1


BOFA SECURITIES, INC.
BANK OF AMERICA, N.A.
One Bryant Park
New York, NY 10036


CITIZENS BANK, N.A.
28 State Street
Boston, MA 02109


MUFG
1221 Avenue of the Americas
6th Floor
New York, NY 10020
 
TRUIST SECURITIES, INC.
TRUIST BANK
3333 Peachtree Rd.
10th Floor, South Tower
Atlanta, GA 30326
WELLS FARGO SECURITIES, LLC
WELLS FARGO BANK, N.A.
550 South Tryon Street
Charlotte, NC 28202


BANK OF MONTREAL
BMO CAPITAL MARKETS CORP.
3 Times Square
New York, NY 10036
 
SANTANDER BANK, N.A.
75 State Street
Boston, MA 02019
KEYBANK NATIONAL ASSOCIATION
KEYBANC CAPITAL MARKETS INC.
127 Public Square
Cleveland, OH 44114
REGIONS CAPITAL MARKETS, A DIVISION OF
REGIONS BANK
615 South College Street
Charlotte, NC 28202


 
DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH
DEUTSCHE BANK AG NEW YORK BRANCH
DEUTSCHE BANK SECURITIES INC.
60 Wall Street
New York, NY 10005
 
FIFTH THIRD BANK, NATIONAL ASSOCIATION
142 West 57th Street
Suite 1600
New York, NY 10019





August 20, 2020
WEX Inc.
97 Darling Avenue
South Portland, ME 04106
Attention: Roberto Simon, Hilary A. Rapkin, Michael Thomas and Frank Douglass
Project Summit
Third Amended and Restated Commitment Letter
Ladies and Gentlemen:
WEX Inc. (“you” or the “Company”) has advised Bank of America, N.A. (“Bank of
America”), BofA Securities, Inc. (or any of its designated affiliates, “BofA
Securities”), Citizens Bank, N.A. (“Citizens”), MUFG (as defined below), Truist
Securities, Inc. (f/k/a SunTrust Robinson Humphrey, Inc. (“Truist Securities”)),
Truist Bank (“Truist Bank”), Wells Fargo Securities, LLC (“Wells Fargo
Securities”), Wells Fargo Bank, N.A. (“Wells Fargo Bank”), Bank of Montreal
(“Bank of Montreal”), BMO Capital Markets Corp. (“BMO”), Santander Bank, N.A.
(“Santander”), KeyBank National Association (“KeyBank”), KeyBanc Capital Markets
Inc. (“KBCM”), Regions Capital Markets, a division of Regions Bank (“Regions”),
Deutsche Bank AG Cayman Islands Branch (“DBCI”), Deutsche Bank AG New York
Branch (“DBNY”), Deutsche Bank Securities Inc. (“DBSI”) and Fifth Third Bank,
National Association (“Fifth Third” and, together with Bank of America, BofA
Securities, Citizens, MUFG, Truist Securities, Truist Bank, Wells Fargo
Securities, Wells Fargo Bank, Bank of Montreal, BMO, Santander, KeyBank, KBCM,
Regions, DBCI, DBNY and DBSI, the “Commitment Parties”, “we” or “us”) that you
intend to acquire (the “Acquisition”) directly or indirectly, the target
identified to us as “Everest” (the









--------------------------------------------------------------------------------





“Everest Target”) and the target identified to us as “Olympus” (the “Olympus
Target” and together with the Everest Target, the “Acquired Business”). The
Acquisition will be effected through the acquisition of shares of each of the
Olympus Target and the Everest Target. The Company, the Acquired Business and
their respective subsidiaries are sometimes collectively referred to herein as
the “Companies”. “MUFG” means MUFG Union Bank, N.A., MUFG Bank, Ltd., MUFG
Securities Americas Inc. and/or any other affiliates or subsidiaries as they
collectively deem appropriate to provide the services referred to herein.
You have also advised us that you intend to finance the Acquisition, the
refinancing of the Revolving Credit Facility and the Term A-3 Loans (each as
defined in the Existing Credit Agreement (as hereinafter defined)) to the extent
that the Financial Covenant Amendment Trigger (as hereinafter defined) shall not
have occurred (the “Backstop Refinancing”), the costs and expenses related to
the Transaction (as hereinafter defined) and the ongoing working capital and
other general corporate purposes of the Companies after consummation of the
Acquisition from the following sources: (a) $2,496 million (as may be reduced as
expressly provided below) in senior secured credit facilities of the Borrowers
(as hereinafter defined) (collectively, the “Senior Credit Facilities”)
comprised of (i) a term loan B facility of $1,676 million (as may be reduced as
expressly provided below) (the “Term Loan Facility”), comprised of $752 million
to fund the Transaction (the “Acquisition Term Loans”) and $924 million to be
used to refinance the Term A-3 Loans to the extent that the Financial Covenant
Amendment Trigger shall not have occurred (the “TLA Backstop Term Loans”), and
(ii) to the extent that the Financial Covenant Amendment Trigger shall not have
occurred, a revolving credit facility of $820.0 million (the “Revolving Credit
Facility”), (b) an amount equal to $600 million in senior unsecured bridge loans
(the “Bridge Loans” or the “Bridge Facility” and, collectively with the Senior
Credit Facilities, the “Facilities”) made available to the Company as interim
financing to the Permanent Securities (as defined in Annex II hereto) in each
case of this clause (b), less the aggregate amount of gross proceeds of
Permanent Securities received by the Company since the date of execution of this
Commitment Letter, (c) the issuance of common stock (the “Equity Issuance”) of
the Company as part of the consideration for the Acquisition in accordance with
the Share Purchase Agreement, dated as of January 24, 2020, relating to the
Acquisition among the Everest Target, the Olympus Target, Travelport Limited,
Toro Private Holdings I, Ltd., the Everest Sellers named therein, the Olympus
Sellers named therein (together with Travelport Limited, Toro Private Holdings
I, Ltd. and the Everest Sellers, the “Sellers”) and WEX Inc. (the “Acquisition
Agreement”) and (d) to the extent consummated, any Additional Equity Issuance
(as defined herein). The Acquisition, the entering into and initial funding of
the Facilities and all related transactions are hereinafter collectively
referred to as the “Transaction”. The date of consummation of the Acquisition is
referred to herein as the “Closing Date.”
You have also advised us that in connection with the Transaction, you have
sought and obtained amendments to the Financial Covenants (as defined in the
Existing Credit Agreement), as set forth in the Ninth Amendment to the Existing
Credit Agreement, dated June 26, 2020 (the “Financial Covenant Amendment”).
The parties hereto acknowledge and agree that this Third Amended and Restated
Commitment Letter supersedes and replaces in all respects the Second Amended and
Restated Commitment Letter (the “Second A&R Commitment Letter”) dated as of June
26, 2020 (the “Second A&R Signing Date”) by and among you and us, which in turn
superseded and replaced in all respects the Amended and Restated Commitment
Letter (the “First A&R Commitment Letter”) dated as of February 10, 2020 (the
“First A&R Signing Date”) by and among you and us, which in turn superseded and
replaced in all respects the Commitment Letter (the “Original Commitment
Letter”) dated as of January 24, 2020 (the “Original Signing Date”) by and among
you, Bank of America and BofA Securities. However, the parties acknowledge and
agree that, except to the extent contemplated hereby, this


-2-





--------------------------------------------------------------------------------





Commitment Letter does not constitute a novation or termination of your or our
obligations or liabilities under the Second A&R Commitment Letter, the First A&R
Commitment Letter or the Original Commitment Letter, as in effect prior to the
date hereof.
1.Commitments. In connection with the foregoing, (a) Bank of America is pleased
to advise you of its commitment to provide 100% of the Revolving Credit Facility
and the TLA Backstop Loans (in such capacity, the “Backstop Lender”), (b)(i)
Bank of America is pleased to advise you of its commitment to provide 40.0% of
the Acquisition Term Loans, (ii) Citizens is pleased to advise you of its
commitment to provide 10.5% of the Acquisition Term Loans, (iii) MUFG is pleased
to advise you of its commitment to provide 10.5% of the Acquisition Term Loans,
(iv) Truist Bank is pleased to advise you of its commitment to provide 9.5% of
the Acquisition Term Loans, (v) Wells Fargo Bank is pleased to advise you of its
commitment to provide 9.0% of the Acquisition Term Loans, (vi) Bank of Montreal
is pleased to advise you of its commitment to provide 6.0% of the Acquisition
Term Loans, (vii) Santander is pleased to advise you of its commitment to
provide 6.0% of the Acquisition Term Loans, (viii) KeyBank is pleased to advise
you of its commitment to provide 3.5% of the Acquisition Term Loans, (ix)
Regions is pleased to advise you of its commitment to provide 2.0% of the
Acquisition Term Loans, (x) DBNY is pleased to advise you of its commitment to
provide 1.5% of the Acquisition Term Loans and (xi) Fifth Third is pleased to
advise you of its commitment to provide 1.5% of the Acquisition Term Loans
(each, in such capacity, an “Initial Senior Lender” and collectively, the
“Initial Senior Lenders”), subject only to the satisfaction of the conditions
set forth in paragraph 5 below, the conditions in the section entitled
“Conditions Precedent to Closing and Initial Funding” in Annex I hereto and the
conditions in Annex III hereto) (Annex I and Annex III, collectively, the
“Senior Financing Summary of Terms”), (c)  each of BofA Securities, Citizens,
MUFG, Truist Securities, Wells Fargo Securities, BMO, Santander, KBCM, Regions,
DBSI and Fifth Third are pleased to advise you of their willingness, and you
hereby engage each of BofA Securities, Citizens, MUFG, Truist Securities, Wells
Fargo Securities, BMO, Santander, KBCM, Regions, DBSI and Fifth Third, to act as
joint lead arrangers and joint bookrunning managers (each in such capacity, the
“Senior Lead Arranger” and collectively, the “Senior Lead Arrangers”) for the
Acquisition Term Loans, and in connection therewith to form a syndicate of
lenders for the Acquisition Term Loans (collectively, the “Senior Lenders”) in
consultation with you, (d)(i) Bank of America is pleased to advise you of its
commitment to provide 40.0% of the Bridge Loans, (ii) Citizens is pleased to
advise you of its commitment to provide 10.5% of the Bridge Loans, (iii) MUFG is
pleased to advise you of its commitment to provide 10.5% of the Bridge Loans,
(iv) Truist Bank is pleased to advise you of its commitment to provide 9.5% of
the Bridge Loans, (v) Wells Fargo Bank is pleased to advise you of its
commitment to provide 9.0% of the Bridge Loans, (vi) Bank of Montreal is pleased
to advise you of its commitment to provide 6.0% of the Bridge Loans, (vii)
Santander is pleased to advise you of its commitment to provide 6.0% of the
Bridge Loans, (viii) KeyBank is pleased to advise you of its commitment to
provide 3.5% of the Bridge Loans, (ix) Regions is pleased to advise you of its
commitment to provide 2.0% of the Bridge Loans, (x) DBCI is pleased to advise
you of its commitment to provide 1.5% of the Bridge Loans and (xi) Fifth Third
is pleased to advise you of its commitment to provide 1.5% of the Bridge Loans
(each in such capacity, an “Initial Bridge Lender” and collectively, the
“Initial Bridge Lenders” and together with the Initial Senior Lenders, the
“Initial Lenders”), subject only to the satisfaction of the conditions set forth
in paragraph 5 below, the conditions in the section entitled “Conditions
Precedent” in Annex II hereto and the conditions in Annex III hereto) (Annex II
and Annex III, collectively, the “Bridge Summary of Terms” and, together with
the Senior Financing Summary of Terms, the “Summaries of Terms” and, together
with this letter agreement, the “Commitment Letter”), (e) Bank of America is
pleased to advise you of its willingness to act as the sole and exclusive
administrative agent (in such capacity, the “Bridge Administrative Agent” for
the Bridge Facility and (f) each of BofA Securities, Citizens, MUFG, Truist
Securities, Wells Fargo Securities, BMO, Santander, KBCM, Regions, DBSI and
Fifth Third are also pleased to advise you of their willingness, and you


-3-





--------------------------------------------------------------------------------





hereby engage each of BofA Securities, Citizens, MUFG, Truist Securities, Wells
Fargo Securities, BMO, Santander, KBCM, Regions, DBSI and Fifth Third, to act as
joint lead arrangers and bookrunning managers (each in such capacity, a “Bridge
Lead Arranger” and collectively, the “Bridge Lead Arrangers” and together with
the Senior Lead Arrangers, the “Lead Arrangers”) for the Bridge Loans, and in
connection therewith to form a syndicate of lenders for the Bridge Loans
(collectively, the “Bridge Lenders” and, together with the Senior Lenders, the
“Lenders”) in consultation with you. It is understood and agreed that BofA
Securities will have “lead left” placement on all marketing materials relating
to the Facilities and will perform the duties and exercise the authority
customarily performed and exercised by them in such role, including acting as
sole manager of the physical books. All capitalized terms used and not otherwise
defined herein shall have the same meanings as specified therefor in the Summary
of Terms.
You agree that no other agents, co-agents, arrangers or bookrunners will be
appointed, no other titles will be awarded and no compensation (other than
compensation expressly contemplated by this Commitment Letter and the Fee Letter
referred to below) will be paid to any Lender in order to obtain its commitment
to participate in any of the Facilities unless you and we shall so agree.
Notwithstanding any provision of this Commitment Letter to the contrary, if (x)
the Company, the Required Financial Covenant Lenders (as defined in the Existing
Credit Agreement) and the Administrative Agent have executed a definitive
amendment (the “Amendment Agreement”) with respect to the Financial Covenant
Amendment (including as set forth the next paragraph) and all conditions
precedent to the effectiveness of the Financial Covenant Amendment, other than
the substantially concurrent consummation of the Acquisition and the payment of
consent fees, have been satisfied (the “Financial Covenant Amendment Trigger”),
(i) the commitments of the Backstop Lender hereunder with respect to the
Revolving Credit Facility (but, for the avoidance of doubt, not under the
Existing Credit Agreement) shall be automatically and permanently reduced to
zero and (ii) the commitments of the Backstop Lender with respect to the TLA
Backstop Term Loans shall be reduced to zero (this clause (x)(ii), the “TLA
Backstop Commitment Reduction”) or (y) the Company issues common stock (or other
equity on terms reasonably acceptable to the Commitment Parties) in addition to
the Equity Issuance, the net cash proceeds of which are to be used as
consideration for the Acquisition (any such issuance, an “Additional Equity
Issuance”) (provided, that the Company may, at its option, elect to deem any
such issuance of equity as an Additional Equity Issuance at such earlier time as
the Company otherwise enters into a commitment letter or other definitive
agreement to issue any such equity on or prior to the Closing Date), the
commitments of the Initial Senior Lenders with respect to the Bridge Facility
shall be reduced in an aggregate amount equal to the net cash proceeds actually
received by the Company from such Additional Equity Issuance until such
commitments equal $0 and then any additional net cash proceeds shall be applied
to the commitments of the Initial Senior Lenders with respect to the Acquisition
Term Loans (any such reduction with respect to the Acquisition Term Loans, the
“Acquisition Term Loan Commitment Reduction” and any such reduction with respect
to the Bridge Facility, the “Bridge Commitment Reduction”). Each of the Company
and the Backstop Lender acknowledges that as of the date hereof, the Financial
Covenant Amendment Trigger has occurred and, as a result, the commitments of the
Backstop Lender with respect to the Revolving Credit Facility (but, for the
avoidance of doubt, not under the Existing Credit Agreement) and the TLA
Backstop Term Loans have been reduced to zero as expressly contemplated above.
2.    Syndication. The Lead Arrangers intend to commence syndication of the
Facilities promptly after your acceptance of the terms of this Commitment Letter
and the Fee Letter related to the Facilities to one or more financial
institutions selected by the Lead Arrangers in consultation with you (but in any
event excluding any financial institutions identified in writing by you to the
Lead


-4-





--------------------------------------------------------------------------------





Arrangers prior to the Original Signing Date (“Excluded Institutions”)) that are
reasonably acceptable to you (with your consent not to be unreasonably withheld,
conditioned or delayed); provided, however, that notwithstanding the Lead
Arrangers’ right to syndicate the Facilities and receive commitments with
respect thereto, (a) except as you otherwise agree, the Initial Lenders shall
not be relieved, released or novated from their obligations hereunder (including
the obligation to fund the Facilities on the Closing Date) in connection with
any syndication, assignment or participation of the Facilities, including their
commitments in respect thereof, until after the initial funding under the
Facilities on the Closing Date has occurred, (b) no such syndication, assignment
or novation shall become effective with respect to all or any portion of the
Initial Lenders’ commitments in respect of the Facilities until the initial
funding of the Facilities, and (c) unless you otherwise agree in writing, the
Initial Lenders shall retain exclusive control over all rights with respect to
their commitments hereunder with respect to consents, modifications,
supplements, waivers and amendments, until the initial funding of the Facilities
on the Closing Date has occurred;.
You agree to actively assist, and to use your commercially reasonable efforts to
cause the Acquired Business to actively assist, the Lead Arrangers in achieving
a syndication of each of the Facilities that is satisfactory to the Lead
Arrangers. Such assistance shall include (a) your providing and causing your
advisors to provide, and using your commercially reasonable efforts to cause the
Acquired Business and its advisors to provide, the Lead Arrangers and the
Lenders upon request with all customary information reasonably deemed necessary
by the Lead Arrangers to complete such syndication, including, but not limited
to, all customary projected financial information of the Companies, (b) your
assistance in the preparation of one or more information memoranda with respect
to the Facilities in form and substance customary for transactions of this type
(each, an “Information Memorandum”) and other customary offering and marketing
materials to be used in connection with the syndication of each Facility,
(c) until the earlier of (x) 60 days after the Closing Date and (y) the
Successful Syndication (as defined in the Fee Letter) of the Facilities (such
date, the “Syndication Date”), your using your commercially reasonable efforts
to ensure that the syndication efforts of the Lead Arrangers benefit materially
from your existing lending relationships, (d) your using commercially reasonable
efforts to obtain prior to the launch of syndication of the Facilities,
monitored public corporate credit or family ratings (but not any specific rating
or ratings) of the Company after giving effect to the Transaction and ratings of
the Term Loan Facility and the Bridge Facility from Moody’s Investors Service,
Inc. (“Moody’s”) and Standard & Poor’s Ratings Group, a division of The
McGraw-Hill Companies, Inc. (“S&P”) (collectively, the “Ratings”), (e) prior to
the Syndication Date, your ensuring, and with respect to the Acquired Business,
using your commercially reasonable efforts to ensure, that there shall be no
competing issues, offerings, placements or arrangements of debt securities or
commercial bank or other credit facilities by the Companies (other than (i) the
Facilities, including Permanent Securities or other securities issued in lieu of
or to refinance the Bridge Facility in whole or in part, (ii) any issuances of
debt by WEX Bank in the ordinary course, (iii) overdraft lines, (iv) any
unsecured notes issued to finance the Transaction other than as set forth in
clause (i) above and/or refinance all or a portion of the Company’s 4.75% Senior
Notes due 2023, (v) any accounts receivable securitization facilities of the
Company or its subsidiaries and (vi) up to $760 million of borrowings of
revolving loans under the Existing Credit Agreement to finance the Acquisition
so long as the amount of the Acquisition Term Loans to be funded on the Closing
Date is reduced on a dollar for dollar basis until such amount equals $0),
including any renewals or refinancings of any existing debt or, in each case,
that, in the reasonable judgment of the Majority Lead Arrangers (as defined in
the Fee Letter, except that for purposes of this paragraph, the Majority Lead
Arrangers must include BofA Securities), could reasonably be expected to
materially and adversely affect the syndication of the Facilities without the
prior written consent (not to be unreasonably withheld) of the Majority Lead
Arrangers (it being understood that ordinary course working capital borrowings
under the existing revolving credit facilities of the Companies and any debt
permitted to be incurred under the Acquisition


-5-





--------------------------------------------------------------------------------





Agreement shall be permitted) and (f) prior to the Syndication Date, your
otherwise assisting the Lead Arrangers in their syndication efforts, including
by making your officers and advisors, and using your commercially reasonable
efforts to make the officers and advisors of the Acquired Business, available
from time to time to attend and make presentations regarding the business and
prospects of the Companies and the Transaction at one or more meetings of
prospective Lenders. Notwithstanding anything to the contrary contained in this
Commitment Letter or the Fee Letter or any other letter agreement or undertaking
concerning the financing of the Transaction to the contrary, any of the
requirements above (including the obtaining of the Ratings referenced above, and
the commencement or completion of any syndication of the Facilities) shall not
constitute a condition to the commitments hereunder or the funding of the
Facilities on the Closing Date.
It is understood and agreed that the Lead Arrangers will manage and control all
aspects of the syndication of the Facilities in consultation with you, including
decisions as to the selection of prospective Lenders and any titles offered to
proposed Lenders, when commitments will be accepted and the final allocations of
the commitments among the Lenders. It is understood that no Lender participating
in the Facilities will receive compensation from you in order to obtain its
commitment, except on the terms contained herein, in the Summaries of Terms and
in the Fee Letter. It is further understood that the Initial Lenders’
commitments hereunder are not conditioned upon the syndication of, or receipt of
commitments in respect of, the Facilities and in no event shall the commencement
of successful completion of syndication of the Facilities constitute a condition
to availability of the Facilities on the Closing Date.
The parties agree that prior to the commencement of any syndication of the
Facilities, the Company and the Lead Arrangers will consult with each other in
good faith as to the best permanent financing structure available to the Company
given the market conditions at such time (it being understood that the
Commitment Parties are not providing commitments with respect to any financing
except as expressly set forth herein with respect to the Facilities).
3.    Information Requirements. You hereby represent, warrant and covenant (with
respect to Information relating to the Acquired Business, to the best of your
knowledge) that (a) all written information, other than Projections (as defined
below) and other than information of a general or industry-specific nature, that
has been or is hereafter made available to the Lead Arrangers or any of the
Lenders by or on behalf of you or any of your representatives or by or on behalf
of the Acquired Business or any of its representatives in connection with any
aspect of the Transaction (including such information, to the best of your
knowledge, relating to the Acquired Business) (the “Information”) is and will
be, when furnished, correct in all material respects and does not and will not,
when furnished and taken as a whole, contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements were made (after giving effect to all supplements and updates
thereto) and (b) all financial projections concerning the Companies that have
been or are hereafter made available to the Lead Arrangers or any of the Lenders
by or on behalf of you or any of your representatives or by or on behalf of the
Acquired Business or its representatives (the “Projections”) (to the best of
your knowledge, in the case of Projections provided by the Acquired Business)
have been or will be prepared in good faith based upon reasonable assumptions at
the time such Projections were made available to the Lead Arrangers (it being
understood and agreed that the Projections are as to future events and are not
to be viewed as facts or a guarantee of financial performance or achievement,
that the Projections are subject to significant uncertainties and contingencies,
many of which are beyond your control, and that actual results may differ from
the Projections and such differences may be material). You agree that if at any
time prior to the Closing Date and, if requested by us, for such period
thereafter as is necessary to complete the Successful


-6-





--------------------------------------------------------------------------------





Syndication of the Facilities any of the representations in the preceding
sentence would be incorrect in any material respect if the Information and
Projections were being furnished, and such representations were being made, at
such time, then you will promptly supplement, or cause to be supplemented, the
Information and Projections so that such representations will be correct in all
material respects at such time. In issuing this commitment and in arranging and
syndicating the Facilities, the Commitment Parties are and will be using and
relying on the Information and the Projections without independent verification
thereof.
You acknowledge that (a) the Commitment Parties on your behalf will make
available Information Materials to the proposed syndicate of Lenders by posting
the Information, the Projections, the Summary of Terms and any additional
summary of terms prepared for distribution to Public Lenders (as hereinafter
defined) (collectively, the “Information Materials”) on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain prospective Lenders
(such Lenders, “Public Lenders”; all other Lenders, “Private Lenders”) may have
personnel that do not wish to receive material non-public information (within
the meaning of the United States federal securities laws, “MNPI”) with respect
to the Companies, their respective affiliates or any other entity, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such entities’
securities. If requested, you will assist us in preparing an additional version
of the Information Materials not containing MNPI (the “Public Information
Materials”) to be distributed to prospective Public Lenders. It is understood
and agreed that the Company will exclude MNPI from the Public Information
Materials with respect to the Companies and the Acquisition.
Before distribution of any Information Materials (a) to prospective Private
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Information Materials and (b) to prospective Public
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Public Information Materials and confirming the absence of
MNPI therefrom. In addition, (x) at our request, you shall identify Public
Information Materials by clearly and conspicuously marking the same as “PUBLIC”;
(y) all Information Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (z) the
Administrative Agent (and its affiliates) shall be entitled to treat any
Information Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
You agree that the Lead Arrangers on your behalf may distribute the following
documents to all prospective Lenders, unless you advise the Lead Arrangers in
writing (including by email) within a reasonable time prior to their intended
distributions that such material should only be distributed to prospective
Private Lenders: (a) marketing term sheets and administrative materials for
prospective Lenders such as lender meeting invitations and funding and closing
memoranda, (b) notifications of changes to the terms of the Facilities and
(c) other materials intended for prospective Lenders after the initial
distribution of the Information Materials, including drafts (approved in writing
by the Administrative Agent (or its affiliates)) and final versions of
definitive documents with respect to the Facilities. If you advise us that any
of the foregoing items should be distributed only to Private Lenders, then the
Lead Arrangers will not distribute such materials to Public Lenders without
further discussions with you. You agree that Information Materials made
available to prospective Public Lenders in accordance with this Commitment
Letter shall not contain MNPI.


-7-





--------------------------------------------------------------------------------





4.    Fees and Indemnities.
(a)    You agree to pay the fees set forth in the Fee Letter. You also agree to
reimburse the Commitment Parties from time to time on demand for all reasonable
out-of-pocket fees and expenses (including, but not limited to, the reasonable
fees, disbursements and other charges of Cahill Gordon & Reindel LLP, as counsel
to the Lead Arrangers and the Administrative Agents, and of any special and
local counsel to the Lenders retained by the Lead Arrangers and due diligence
expenses) incurred in connection with the Facilities, the syndication thereof,
the preparation of the Credit Documentation therefor and the other transactions
contemplated hereby, whether or not the Closing Date occurs or any Credit
Documentation is executed and delivered or any extensions of credit are made
under the Facilities. You acknowledge that certain Commitment Parties may
receive a benefit, including without limitation, a discount, credit or other
accommodation, from any of such counsel based on the fees such counsel may
receive on account of their relationship with us including, without limitation,
fees paid pursuant hereto.
(b)    You also agree to indemnify and hold harmless each of the Commitment
Parties, each other Lender and each of their affiliates, successors and assigns
and their respective officers, directors, employees, agents, advisors and other
representatives (each, an “Indemnified Party”) from and against (and will
reimburse each Indemnified Party as the same are incurred for) any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, the reasonable fees, disbursements and other charges of counsel)
that may be incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) (a) any aspect
of the Transaction or any similar transaction and any of the other transactions
contemplated thereby or (b) the Facilities and any other financings, or any use
made or proposed to be made with the proceeds thereof (in all cases, whether or
not caused or arising, in whole or in part, out of the comparative, contributory
or sole negligence of the Indemnified Party), except to the extent such claim,
damage, loss, liability or expense (i) is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from (A) such
Indemnified Party’s gross negligence or willful misconduct or (B) a material
breach by such Indemnified Party of its obligations under this Commitment Letter
or (ii) arises from a proceeding by an Indemnified Party against an Indemnified
Party (other than an action (X) involving alleged conduct by you or any of your
affiliates or (Y) against an arranger or administrative agent in its capacity as
such). In the case of any claim, litigation, investigation or proceeding (any of
the foregoing, a “Proceeding”) to which the indemnity in this paragraph applies,
such indemnity shall be effective whether or not such Proceeding is brought by
you, your equity holders or creditors or an Indemnified Party or any other
person, whether or not an Indemnified Party is otherwise a party thereto and
whether or not any aspect of the Transaction is consummated. You also agree that
no Indemnified Party shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to you, the Acquired Business or your or its
subsidiaries or affiliates or to your or their respective equity holders or
creditors or any other person arising out of, related to or in connection with
any aspect of the Transaction, except to the extent of direct (as opposed to
special, indirect, consequential or punitive) damages determined in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct. It is
further agreed that the Commitment Parties shall only have liability to you (as
opposed to any other person), and that the Commitment Parties shall be severally
liable solely in respect of their respective commitments to the Facilities, on a
several, and not joint, basis with any other Lender. Notwithstanding any other
provision of this Commitment Letter, no Indemnified Party shall be liable for
any damages arising from the use by others of information or other materials
obtained through electronic telecommunications or other information transmission
systems, other than for direct, actual damages resulting from the gross
negligence or willful misconduct of such Indemnified Party as determined by a
final, non-appealable


-8-





--------------------------------------------------------------------------------





judgment of a court of competent jurisdiction. You shall not, without the prior
written consent of an Indemnified Party (which consent shall not be unreasonably
withheld), effect any settlement of any pending or threatened Proceeding against
an Indemnified Party in respect of which indemnity could have been sought
hereunder by such Indemnified Party unless such settlement (i) includes an
unconditional release of such Indemnified Party from all liability or claims
that are the subject matter of such Proceeding and (ii) does not include any
statement as to any admission.
5.    Conditions to Financing. The commitments of the Initial Lenders in respect
of the Facilities and the undertaking of the Lead Arrangers to provide the
services described herein are subject solely to the satisfaction (or waiver by
the Commitment Parties) of each of the following conditions precedent: (a) you
shall have accepted the separate third amended and restated fee letter addressed
to you dated the date hereof from the Commitment Parties (the “Fee Letter”) as
provided therein for the Facilities; (b) the execution and delivery by the
Borrowers and the Guarantors (provided that Guarantors that relate to the
Acquired Business shall only be required to execute and deliver any
documentation substantially simultaneously with the consummation of the
Acquisition) of definitive documentation with respect to each Facility, which
shall (i) be consistent with this Commitment Letter and the Fee Letter, (ii) be
subject in all respects to the Funds Certain Provisions (as defined below) and
(iii) give effect to the Senior Facilities Documentation Standard (as defined in
Annex I) and the Bridge Documentation Standard (as defined in Annex II) (the
“Credit Documentation”), as applicable; and (c) the satisfaction of each of the
conditions set forth in Annex III hereto; and upon satisfaction (or waiver by
the Commitment Parties) of such conditions, the initial funding of the
Facilities shall occur.
Notwithstanding anything in this Commitment Letter, the Fee Letter, the Credit
Documentation or any other letter agreement or other undertaking concerning the
financing of the Transaction to the contrary, (i) without limiting clause (ii)
below, the only representations relating to the Acquired Business, its
subsidiaries and its businesses the accuracy of which shall be a condition to
the availability of the Facilities on the Closing Date shall be the
representations made by or with respect to the Acquired Business and its
subsidiaries in the Acquisition Agreement as are material to the interests of
the Lenders (in their capacities as such), but only to the extent that you have
the right to terminate your obligations under the Acquisition Agreement, or to
decline to consummate the Acquisition pursuant to the Acquisition Agreement (as
hereinafter defined), as a result of a breach of such representations in the
Acquisition Agreement (to such extent, the “Acquisition Agreement
Representations”) and (ii) the only representations made by the Borrowers and
the Guarantors the accuracy of which shall be a condition to the availability of
the Facilities on the Closing Date shall be the Specified Representations (as
hereinafter defined). For purposes hereof, “Specified Representations” means the
representations and warranties of the Borrowers set forth in Sections 5.01(a),
5.01(b)(ii), 5.02 (other than clauses (b) and (c) thereof), 5.04, 5.14, 5.20(a),
5.23(a) and 5.24 (solely with respect to the use of proceeds on the Closing
Date), in each case, of the Existing Credit Agreement (it being understood that
any applicable requirements of Section 6.13 of the Existing Credit Agreement
shall be required to be complied with substantially concurrently with the
consummation of the Acquisition on the Closing Date with respect to subsidiaries
organized in, or collateral located in, the United States that are a part of the
Acquired Business; provided that to the extent any security interest in the
intended collateral for the Senior Credit Facilities (other than any collateral
the security interest in which may be perfected by the filing of a UCC financing
statement in the applicable UCC filing office or the delivery of certificates
evidencing equity interests in material domestic wholly owned subsidiaries of
the Acquired Business (except for any such subsidiaries of the Acquired Business
with respect to which the Company has not received such certificates from the
Acquired Business after use of commercially reasonable efforts to obtain such
certificates)) is not provided on the Closing Date after your use of
commercially reasonable efforts to do so without undue burden or expense, the
provision of such perfected security interest(s) shall not constitute a
condition


-9-





--------------------------------------------------------------------------------





precedent to the availability of the Senior Credit Facilities on the Closing
Date but shall be required to be delivered after the Closing Date pursuant to
any applicable requirements of Section 6.13 of the Existing Credit Agreement).
The provisions of this paragraph are referred to herein as the “Funds Certain
Provisions”.
6.    Confidentiality and Other Obligations. This Commitment Letter and the Fee
Letter and the contents hereof and thereof are confidential and may not be
disclosed in whole or in part to any person or entity without the prior written
consent of the Commitment Parties except (i) this Commitment Letter and the Fee
Letter may be disclosed (A) on a confidential basis to your directors, officers,
employees, accountants, attorneys and other representatives and professional
advisors who need to know such information in connection with the Transaction
and are informed of the confidential nature of such information, (B) pursuant to
the order of any court or administrative agency in any pending legal or
administrative proceeding, or otherwise as required by applicable law or stock
exchange requirement or compulsory legal process (in which case you agree to
inform the Commitment Parties promptly thereof prior to such disclosure to the
extent permitted by applicable law), and (C) on a confidential basis to the
directors, officers, employees, accountants, attorneys and other representatives
and professional advisors of the Sellers and the Acquired Business; provided
that the Fee Letter is redacted in a manner reasonably satisfactory to the
Commitment Parties, (ii) Annex I and Annex II and the existence of this
Commitment Letter and the Fee Letter (but not the contents of the Commitment
Letter and the Fee Letter) may be disclosed to Moody’s, S&P and any other rating
agency on a confidential basis, (iii) the aggregate amount of the fees
(including upfront fees and original issue discount) payable under the Fee
Letter and otherwise in connection with the Transaction may be disclosed as part
of generic disclosure regarding sources and uses for closing of the Transaction
(but without disclosing any specific fees, market flex or other economic terms
set forth therein or to whom such fees or other amounts are owed), (iv) the
Commitment Letter and the Fee Letter may be disclosed on a confidential basis to
your auditors for customary accounting purposes, including accounting for
deferred financing costs, (v) you may disclose the Commitment Letter (but not
the Fee Letter) and its contents in any information memorandum or syndication
distribution, as well as in any proxy statement or other public filing relating
to the Acquisition or the Facilities, and (vi) the Commitment Letter and Fee
Letter may be disclosed to a court, tribunal or any other applicable
administrative agency or judicial authority in connection with the enforcement
of your rights hereunder (in which case you agree to inform the Commitment
Parties promptly thereof prior to such disclosure to the extent permitted by
applicable law).
The Commitment Parties shall use all confidential information provided to them
by or on behalf of you hereunder solely for the purpose of providing the
services which are the subject of this letter agreement and otherwise in
connection with the Transactions and shall treat confidentially all such
information; provided, however, that nothing herein shall prevent the Commitment
Parties from disclosing any such information (i) pursuant to the order of any
court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case the Commitment Parties agree to inform you promptly
thereof to the extent not prohibited by law, rule or regulation), (ii) upon the
request or demand of any regulatory or self-regulatory authority having
jurisdiction over the Commitment Parties or any of their respective affiliates,
(iii) to the extent that such information becomes publicly available other than
by reason of disclosure in violation of this agreement by the Commitment
Parties, (iv) to the Commitment Parties’ affiliates, employees, legal counsel,
independent auditors and other experts or agents who need to know such
information in connection with the Transactions and are informed of the
confidential nature of such information, (v) for purposes of establishing a “due
diligence” defense, (vi) to the extent that such information is received by the
Commitment Parties from a third party that is not to the Commitment Parties’
knowledge subject to confidentiality obligations to you, (vii) to the extent
that such information is


-10-





--------------------------------------------------------------------------------





independently developed by the Commitment Parties, (viii) to potential Lenders,
participants, assignees or any direct or indirect contractual counterparties to
any swap or derivative transaction relating to you or your obligations under the
Facilities, in each case, who agree to be bound by the terms of this paragraph
(or language substantially similar to this paragraph or as otherwise reasonably
acceptable to you and each Commitment Party, including as may be agreed in any
confidential information memorandum or other marketing material), (ix) to
Moody’s and S&P and to Bloomberg, LSTA and similar market data collectors with
respect to the syndicated lending industry; provided that such information is
limited to Annex I and Annex II and is supplied only on a confidential basis or
(x) with your prior written consent. This paragraph shall terminate on the
earlier of (a) the initial funding under the Facilities and (b) the second
anniversary of the Original Signing Date.
You acknowledge that the Commitment Parties or their affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
The Commitment Parties agree that they will not furnish confidential information
obtained from you to any of their other customers and will treat confidential
information relating to the Companies and their respective affiliates with the
same degree of care as they treat their own confidential information. The
Commitment Parties further advise you that they will not make available to you
confidential information that they have obtained or may obtain from any other
customer.
In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that (i) the Facilities and any related arranging or other
services described in this Commitment Letter is an arm’s-length commercial
transaction between you and your affiliates, on the one hand, and the Commitment
Parties, on the other hand, (ii) the Commitment Parties have not provided any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and you have consulted your own legal,
accounting, regulatory and tax advisors to the extent you have deemed
appropriate, (iii) you are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby, (iv) in
connection with each transaction contemplated hereby and the process leading to
such transaction, each of the Commitment Parties has been, is, and will be
acting solely as a principal and has not been, is not, and will not be acting as
an advisor, agent or fiduciary, for you or any of your affiliates, stockholders,
creditors or employees or any other party, (v) the Commitment Parties have not
assumed and will not assume an advisory, agency or fiduciary responsibility in
your or your affiliates’ favor with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
of the Commitment Parties has advised or is currently advising you or your
affiliates on other matters) and the Commitment Parties have no obligation to
you or your affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth in this Commitment Letter and
(vi) the Commitment Parties and their respective affiliates may be engaged in a
broad range of transactions that involve interests that differ from yours and
those of your affiliates, and the Commitment Parties have no obligation to
disclose any of such interests to you or your affiliates. To the fullest extent
permitted by law, you hereby waive and release any claims that you may have
against the Commitment Parties with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated by this Commitment Letter.
The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “U.S.A. Patriot Act”) and the requirements of 31 C.F.R. § 1010.230
(the “Beneficial Ownership Regulation”), each of them is required to obtain,
verify and record information that identifies the Borrowers and the Guarantors,
which information includes the name and address of such persons and other
information that will allow the


-11-





--------------------------------------------------------------------------------





Commitment Parties, as applicable, to identify such persons in accordance with
the U.S.A. Patriot Act and the Beneficial Ownership Regulation.
7.    Survival of Obligations. The provisions of Sections 2, 3, 4, 6 (except as
provided in Section 6) and 8 shall remain in full force and effect regardless of
whether any Credit Documentation shall be executed and delivered and
notwithstanding the termination of this Commitment Letter or any commitment or
undertaking of the Commitment Parties hereunder, except that the provisions of
paragraphs 2 and 3 shall not survive if the commitments and undertakings of the
Commitment Parties are terminated prior to the effectiveness of the Facilities.
8.    Miscellaneous. This Commitment Letter and the Fee Letter may be executed
in multiple counterparts and by different parties hereto in separate
counterparts, all of which, taken together, shall constitute an original.
Delivery of an executed counterpart of a signature page to this Commitment
Letter or the Fee Letter by telecopier, facsimile or other electronic
transmission (e.g., a “pdf” or “tiff”) shall be effective as delivery of a
manually executed counterpart thereof. Headings are for convenience of reference
only and shall not affect the construction of, or be taken into consideration
when interpreting, this Commitment Letter or the Fee Letter.
This Commitment Letter and the Fee Letter shall be governed by, and construed in
accordance with, the laws of the State of New York; provided that (a) the
interpretation of “Material Adverse Effect”, and the determination whether a
Material Adverse Effect has occurred, (b) the determination whether the
Acquisition has been consummated in all material respects in accordance with the
terms of the Acquisition Agreement and (c) the determination of whether as a
result of any inaccuracy of any Acquisition Agreement Representation you have
the right to terminate your obligations under the Acquisition Agreement, or to
decline to consummate the Acquisition pursuant to the Acquisition Agreement,
shall, in each case, be governed by and construed in accordance with English law
without giving effect to any choice or conflict of law provision or rule
(whether of England or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than England. Each party hereto hereby
irrevocably waives any and all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Commitment Letter, the Fee Letter, the Transaction and the
other transactions contemplated hereby and thereby or the actions of the
Commitment Parties in the negotiation, performance or enforcement hereof. Each
party hereto hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in the Borough of Manhattan in New York City in respect of
any suit, action or proceeding arising out of or relating to the provisions of
this Commitment Letter, the Fee Letter, the Transaction and the other
transactions contemplated hereby and thereby and irrevocably agrees that all
claims in respect of any such suit, action or proceeding shall be heard and
determined in any such court. The parties hereto agree that service of any
process, summons, notice or document by registered mail addressed to you shall
be effective service of process against you for any suit, action or proceeding
relating to any such dispute. Each party hereto waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of the venue of any such suit, action or proceedings brought in any
such court, and any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. A final judgment in
any such suit, action or proceeding brought in any such court may be enforced in
any other courts to whose jurisdiction you are or may be subject by suit upon
judgment.
No party has been authorized by the Commitment Parties to make any oral or
written statements that are inconsistent with this Commitment Letter. Neither
this Commitment Letter (including


-12-





--------------------------------------------------------------------------------





the attachments hereto) nor the Fee Letter may be amended or any term or
provision hereof or thereof waived or modified except by an instrument in
writing signed by each of the parties hereto.
This Commitment Letter may not be assigned by you without our prior written
consent (and any purported assignment without such consent will be null and
void), is intended to be solely for the benefit of the parties hereto and is not
intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto (and the Indemnified Parties).
Please indicate your acceptance of the terms of the Facilities set forth in this
Commitment Letter and the Fee Letter by returning to us executed counterparts of
this Commitment Letter and the Fee Letter not later than 11:59 p.m. (New York
City time) on August 20, 2020, whereupon the undertakings of the parties with
respect to the Facilities shall become effective to the extent and in the manner
provided hereby. This offer shall terminate with respect to the Facilities if
not so accepted by you at or prior to that time. Thereafter, all accepted
commitments and undertakings of the Commitment Parties hereunder will expire on
the earliest of (a)(i) in the case of the Bridge Facility, 11:59 p.m. (New York
City time) on April 22, 2021 and (ii) in the case of all other Facilities, 11:59
p.m. (New York City time) on the date that is two business days following the
Outside Date (as defined in the Acquisition Agreement as in effect on January
24, 2020), (b) the closing of the Acquisition without the use of the Facilities
and (c) the termination of the Acquisition Agreement in accordance with its
terms (such earliest date, the “Termination Date”). In addition, the commitments
of the Commitment Parties shall be terminated or reduced as expressly provided
in accordance with the terms of the third paragraph of Section 1 above. You may
terminate or reduce the commitments of the Initial Lenders under this Commitment
Letter (in whole or in part at any time and from time to time) in respect of the
Term Loan Facility (solely with respect to the Acquisition Term Loans) and/or
the Bridge Facility; provided that any such commitment termination or reduction
will reduce the commitments of each Initial Lender in respect of the Term Loan
Facility and/or Bridge Facility, as applicable, on a pro rata basis.
[The remainder of this page intentionally left blank.]




-13-





--------------------------------------------------------------------------------






We are pleased to have the opportunity to work with you in connection with this
important financing.
Very truly yours,
BANK OF AMERICA, N.A.
By:
/s/ Jeff Piercy    
Name: Jeff Piercy
Title: Director

BOFA SECURITIES, INC.
By:
/s/ Jeff Piercy    
Name: Jeff Piercy
Title: Director





Signature Page to Project Summit Commitment Letter



--------------------------------------------------------------------------------






Citizens Bank, N.A


By:    /s/ Drew Galloway            
Name: Drew Galloway
Title: Vice President






Signature Page to Project Summit Commitment Letter



--------------------------------------------------------------------------------






MUFG BANK, LTD.


By:    /s/ James Gorman            
Name: James Gorman
Title: Managing Director


Signature Page to Project Summit Commitment Letter



--------------------------------------------------------------------------------





TRUIST SECURITIES, INC.


By:    /s/ Timothy M. O’Leary            
Name: Timothy M. O’Leary
Title:    Managing Director


TRUIST BANK


By:    /s/ Timothy M. O’Leary            
Name: Timothy M. O’Leary
Title:    Managing Director






Signature Page to Project Summit Commitment Letter



--------------------------------------------------------------------------------





WELLS FARGO SECURITIES, LLC


By:    /s/ Mitch Williams            
Name: Mitch Williams
Title: Vice President


WELLS FARGO BANK, N.A.


By:    /s/ Nathan Paouncic            
Name: Nathan Paouncic
Title:    Vice President




Signature Page to Project Summit Commitment Letter



--------------------------------------------------------------------------------





BANK OF MONTREAL


By:    /s/ David Lynch                
Name: David Lynch
Title:    Managing Director


BMO CAPITAL MARKETS CORP.


By:    /s/ David Lynch                
Name: Dave Lynch
Title:    Managing Director




Signature Page to Project Summit Commitment Letter



--------------------------------------------------------------------------------





SANTANDER BANK, N.A.


By:    /s/ David Swoyer            
Name: David Swoyer
Title:    Executive Director, Middle Market




Signature Page to Project Summit Commitment Letter



--------------------------------------------------------------------------------






KEYBANK NATIONAL ASSOCIATION


By:    /s/ Robert Levy                
Name:    Robert Levy
Title:    Director


KEYBANC CAPITAL MARKETS INC.


By:    /s/ Robert Levy                
Name:    Robert Levy
Title:    Director


:


Signature Page to Project Summit Commitment Letter



--------------------------------------------------------------------------------






REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK


By:    /s/ Russ Fallis                
Name:    Russ Fallis
Title:    Managing Director






Signature Page to Project Summit Commitment Letter



--------------------------------------------------------------------------------






DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH


By:    /s/ Celine Catherine            
Name:    Celine Catherine
Title:    Managing Director


By:    /s/ Joseph Devine            
Name:    Joseph Devine
Title:    Director


DEUTSCHE BANK SECURITIES INC.


By:    /s/ Celine Catherine            
Name:    Celine Catherine
Title:    Managing Director


By:    /s/ Joseph Devine            
Name:    Joseph Devine
Title:    Director






Signature Page to Project Summit Commitment Letter



--------------------------------------------------------------------------------






DEUTSCHE BANK AG NEW YORK BRANCH


By:    /s/ Sandeep Desal            
Name:    Sandeep Desal
Title:    Managing Director


By:    /s/ Joseph Devine            
Name:    Joseph Devine
Title:    Director




Signature Page to Project Summit Commitment Letter



--------------------------------------------------------------------------------






FIFTH THIRD BANK, NATIONAL ASSOCIATION


By:    /s/ Lydia Altman            
Name:    Lydia Altman
Title:    Senior Vice President








Signature Page to Project Summit Commitment Letter



--------------------------------------------------------------------------------








Accepted and agreed to as of the date
first written above:
WEX INC.
By:
/s/ Michael Thomas    
Name: Michael Thomas
Title: Vice President and Treasurer







Signature Page to Project Summit Commitment Letter



--------------------------------------------------------------------------------






ANNEX I
SUMMARY OF TERMS AND CONDITIONS
SENIOR CREDIT FACILITIES

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex I is attached.
Borrowers:
WEX Inc., a Delaware corporation (the “Company”) and, with respect to the
Revolving Credit Facility, WEX International Holdings and any other subsidiary
of the Company appointed as a Designated Borrower (as defined in the Existing
Credit Agreement (collectively, the “Borrowers”).

Guarantors:
Same as the Existing Credit Agreement.

Senior Administrative and
Collateral Agent:
Bank of America, N.A. (“Bank of America”) will continue to act as sole and
exclusive administrative and collateral agent for the Lenders (the “Senior
Administrative Agent”).

Joint Lead Arrangers
and Bookrunning
Managers:
BofA Securities, Inc. (or any of its affiliates) (“BofA Securities”), Citizens
Bank, N.A. (“Citizens”), MUFG (as defined below), Truist Securities, Inc. (f/k/a
SunTrust Robinson Humphrey, Inc. (“Truist Securities”)), Wells Fargo Securities,
LLC (“Wells Fargo Securities”), BMO Capital Markets Corp. (“BMO”), Santander
Bank, N.A. (“Santander”), KeyBanc Capital Markets Inc. (“KBCM”), Regions Capital
Markets, a division of Regions Bank (“Regions”), Deutsche Bank Securities Inc.
(“DBSI”) and Fifth Third Bank, National Association (“Fifth Third”) will act as
joint lead arrangers and joint bookrunning managers for the Acquisition Term
Loans (the “Senior Lead Arrangers”). “MUFG” means MUFG Union Bank, N.A., MUFG
Bank, Ltd., MUFG Securities Americas Inc. and/or any other affiliates or
subsidiaries as they collectively deem appropriate to provide the services
referred to herein.

Senior Lenders:
Banks, financial institutions and institutional lenders selected by the Senior
Lead Arrangers in consultation with the Company (excluding the Excluded
Institutions) and that are reasonably acceptable to the Company (with the
Company’s consent not to be unreasonably withheld, conditioned or delayed) and,
after the initial funding of the Senior Credit Facilities, subject to the
restrictions set forth in the Assignments and Participations section below (the
“Senior Lenders”).

Existing Credit Agreement:
Credit Agreement, dated as of July 1, 2016 (as amended, supplemented or
otherwise modified prior to the Closing Date, the “Existing Credit Agreement”),
among the Company, certain subsidiaries of the Company, as borrowers or
guarantors, Bank of America, N.A., as administrative agent and collateral agent,
and the other parties thereto.

Facilities:
An aggregate principal amount of $2,496 million will be available through the
following facilities:

Term Loan Facility: a $1,676 million (as may be reduced by the TLA Backstop
Commitment Reduction and/or the Acquisition Term Loan Commitment Reduction) term
loan B facility incurred pursuant to Section 2.17 and Section 2.18 of the
Existing Credit Agreement in the form of a new class of term loans, all of


Annex I-1





--------------------------------------------------------------------------------





which will be drawn on the Closing Date (the “Term Loan Facility”). The Term
Loan Facility will be available in U.S. Dollars. As of the date hereof, the TLA
Backstop Commitment Reduction has occurred in accordance with its terms.
Revolving Credit Facility: to the extent that the Financial Covenant Amendment
Trigger shall not have occurred, a $820.0 million revolving credit facility (the
“Revolving Credit Facility”), pursuant to Section 2.18 of the Existing Credit
Agreement as Refinancing Revolving Credit Commitments (as defined in the
Existing Credit Agreement) to replace all outstanding revolving commitments
under the Existing Credit Agreement, available from time to time on or after the
Closing Date until the Revolving Maturity Date (as defined below), and to
include a committed sublimit of $250.0 million for the issuance of standby and
commercial letters of credit (each, a “Letter of Credit”) and a sublimit for
swingline loans (each, a “Swingline Loan”). Letters of Credit will be initially
issued by Bank of America (in such capacity, the “Issuing Bank”), and each of
the Lenders under the Revolving Credit Facility will purchase an irrevocable and
unconditional participation in each Letter of Credit and each Swingline Loan.
Letters of Credit may be issued on the Closing Date in order to backstop, roll
over or replace letters of credit outstanding under the Existing Credit
Agreement. The Revolving Credit Facility will be available in U.S. Dollars and
in “Alternative Currencies” (as defined in the Existing Credit Agreement). As of
the date hereof, the Financial Covenant Trigger has occurred in accordance with
its terms and, as a result, the commitments of the Backstop Lender with respect
to the Revolving Credit Facility (but, for the avoidance of doubt, not under the
Existing Credit Agreement) have been reduced to zero.
Swingline Option:
Same as the Existing Credit Agreement, Bank of America, N.A., in its capacity as
the swingline lender, may make Swingline Loans available on a same day basis.

Purpose:
The proceeds of the borrowings under the Senior Credit Facilities on the Closing
Date, together with, the Equity Issuance, the Additional Equity Issuance, if
any, and any proceeds of the Bridge Facility or Permanent Securities, shall be
used (i) to finance in part the Acquisition, (ii) to consummate the Backstop
Refinancing (if applicable) and (iii) to pay fees and expenses incurred in
connection with the Transaction; provided that up to $760.0 million in the
aggregate of borrowings under the Revolving Credit Facility (as defined in the
Existing Credit Agreement), proceeds from the aggregate principal amount of
Permanent Securities in excess of $600.0 million issued to finance the
Acquisition and cash on hand may be used on the Closing Date to finance the
Acquisition, so long as the amount of Acquisition Term Loans to be funded on the
Closing Date is reduced on a dollar for dollar basis until such amount equals
$0. In addition to the foregoing, the proceeds of the Revolving Credit Facility
shall be used to provide ongoing working capital, to finance acquisitions,
restricted payments, to refinance indebtedness and for other general corporate
purposes of the Company and its subsidiaries.

Interest Rates:
The interest rates per annum (calculated on a 360-day basis) applicable to the
Senior Credit Facilities will be, at the option of the applicable Borrower
(i) LIBOR plus the Applicable Margin (as hereinafter defined) or (ii) the Base
Rate plus the Applicable Margin. The “Applicable Margin” means (a) with respect
to the Revolving Credit Facility, initially 3.50% per annum, in the case of
LIBOR advances, and 2.50% per annum, in the case of Base Rate advances, and
(b) with respect to the Term Loan Facility, 2.50% per annum, in the case of
LIBOR advances, and 1.50% per annum, in the case of Base Rate advances.



Annex I-2





--------------------------------------------------------------------------------





From and after delivery of the financial statements for the first full fiscal
quarter following the Closing Date, the Applicable Margins with respect to the
Revolving Credit Facility will be subject to adjustment based on the grid set
forth below:
Applicable Rate
 
Pricing Level
Consolidated Leverage Ratio
Base Rate Loans
Eurocurrency Rate Loans
(Letters of Credit)
Commitment Fee
1
< 3.00 to 1.00
1.50%
2.50%
0.30%
2
≥ 3.00 to 1.00 and < 4.00 to 1.00
2.00%
3.00%
0.40%
3
≥ 4.00 to 1.00
2.50%
3.50%
0.50%



Each Swingline Loan shall bear interest at the Base Rate plus the Applicable
Margin for Base Rate loans under the Revolving Credit Facility.
The applicable Borrower may select interest periods of one week, one, two, three
or six months (and, if agreed to by all relevant Lenders, twelve months or less)
for LIBOR advances. Interest shall be payable at the end of the selected
interest period, but no less frequently than quarterly.
“LIBOR” and “Base Rate” will have meanings given to the terms “Eurocurrency
Rate” and “Base Rate” in the Existing Credit Agreement.
Immediately upon the occurrence of any principal payment or bankruptcy event of
default or upon the request of the required lenders during the continuance of
any other event of default, interest will accrue on the outstanding obligations
under the Senior Credit Facilities at the Default Rate (as defined in the
Existing Credit Agreement).
Commitment Fee:
A commitment fee of, initially, 0.50% per annum shall be payable on the actual
daily unused portions of the Revolving Credit Facility, such fee to be payable
quarterly in arrears and on the date of termination or expiration of the
commitments under the Revolving Credit Facility. From and after delivery of the
financial statements for the first full fiscal quarter following the Closing
Date, the commitment fee will be subject to adjustment based on the grid set
forth above. Swingline Loans will not be considered utilization of the Revolving
Credit Facility for purposes of this calculation. No commitment fee shall be
paid to any defaulting lender.

Calculation of Interest
and Fees:
Same as the Existing Credit Agreement.

Cost and Yield Protection:
Same as the Existing Credit Agreement.

Tax Gross-Up:
Same as the Existing Credit Agreement.

Letter of Credit Fees:
Letter of Credit fees equal to the Applicable Margin from time to time on LIBOR
advances under the Revolving Credit Facility on a per annum basis will be
payable quarterly in arrears and shared proportionately by the Lenders under the
Revolving Credit Facility. In addition, a fronting fee equal to 12.5 basis
points per



Annex I-3





--------------------------------------------------------------------------------





annum will be payable to the Issuing Bank for its own account, as well as
customary issuance and documentary fees. Both the Letter of Credit fees and the
fronting fees will be calculated on the amount available to be drawn under each
outstanding Letter of Credit.
Maturity:
Term Loan Facility: 7 years after the Closing Date.

Revolving Credit Facility: The Revolving Maturity Date (as defined in the
Existing Credit Agreement).
Incremental Facilities:
Same as the Existing Credit Agreement; provided that in the case of an
incremental term facility (i) the maturity date applicable to such incremental
term facility shall be on or after the maturity date of the Term Loan Facility
(and the weighted average life shall be no shorter than the weighted average
life of the Term Loan Facility) and (ii) in the event that the all-in yield for
such incremental term facility is greater than the all-in yield for the Term
Loan Facility by more than 0.50%, the Applicable Margin for the Term Loan
Facility shall be increased to the extent necessary so that the all-in yield for
such incremental term facility is not more than 0.50% higher than the all-in
yield for the Term Loan Facility.

Refinancing Facilities:
Same as the Existing Credit Agreement.

Documentation
Standard:
The Credit Documentation for the Senior Credit Facilities shall be in the form
of an amendment to the Existing Credit Agreement pursuant to Section 2.17 of the
Existing Credit Agreement (in the case of the Acquisition Term Loans) and
Section 2.18 of the Existing Credit Agreement (in the case of the TLA Backstop
Term Loans and the Revolving Credit Facility) and shall otherwise be consistent
with the Existing Credit Agreement except as set forth herein (collectively, the
“Senior Facilities Documentation Standard”).

Scheduled Amortization:
Term Loan Facility: The Term Loan Facility will be subject to quarterly
amortization of principal in aggregate annual amounts equal to 1.00% of the
original aggregate principal amount of the Term Loan Facility, with the balance
payable at final maturity of the Term Loan Facility.

Revolving Credit Facility: None.
Mandatory Prepayments:
Same as the Existing Credit Agreement.

Optional Prepayments and
Commitment Reductions:
The Senior Credit Facilities may be prepaid at any time in whole or in part
without premium or penalty, upon written notice, at the option of the applicable
Borrower, except (x) that any prepayment of LIBOR advances other than at the end
of the applicable interest periods therefor shall be made with reimbursement for
any funding losses and redeployment costs of the Lenders resulting therefrom and
(y) as set forth in “Repayment Premium” below. Each optional prepayment of the
Term Loan Facility shall be applied as directed by the Company. The unutilized
portion of any commitment under the Senior Credit Facilities may be reduced
permanently or terminated by the Company at any time without penalty.

Repayment Premium:
In the event that all or any portion of the Term Loan Facility is subject to a
Repricing Transaction (as defined in the Existing Credit Agreement) occurring on
or prior to the date that is six months following the Closing Date, such
repayment,



Annex I-4





--------------------------------------------------------------------------------





prepayment, refinancing, replacement or repricing will be made at 101.0% of the
principal amount so repaid, prepaid, refinanced, replaced or repriced. If all or
any portion of the Term Loan Facility held by any Lender is repaid, prepaid,
refinanced or replaced pursuant to a “yank-a-bank” or similar provision in the
Credit Documentation as a result of, or in connection with, such Lender not
agreeing or otherwise consenting to any waiver, consent or amendment in
connection with a Repricing Transaction, such repayment, prepayment, refinancing
or replacement will be made at 101.0% of the principal amount so repaid,
prepaid, refinanced or replaced. For the avoidance of doubt, in no event shall
the application of proceeds of an equity issuance be deemed a Repricing
Transaction.
Security:
Same as the Existing Credit Agreement.

Conditions Precedent
to Closing and Initial
Funding:
Any conditions to the availability of the initial borrowing and other extensions
of credit under the Senior Credit Facilities on the Closing Date will be limited
to those conditions specified in paragraph 5 of the Commitment Letter.

Conditions Precedent to
Each Borrowing Under the
Revolving Credit Facility
After the Closing Date:
Same as the Existing Credit Agreement.



Representations and
Warranties:
Same as the Existing Credit Agreement. Notwithstanding anything herein to the
contrary, during the period from the Closing Date until the date that is 30 days
after the Closing Date (the “Clean-Up Period”), any breach of a representation
or warranty (other than a Specified Representation) arising solely by reason of
any matter or circumstance relating to the Acquired Business and its
subsidiaries will be deemed not to be a breach of a representation or warranty
if, and for so long as, the circumstances giving rise to the relevant breach of
representation or warranty: (a) are capable of being remedied within the
Clean-Up Period and the Company and its subsidiaries are taking appropriate
steps to remedy such breach, (b) do not have and would not be reasonably likely
to have a Material Adverse Effect and (c) were not procured by or approved by
the Company or any of its subsidiaries immediately prior to the Closing Date.

Covenants:
Same as the Existing Credit Agreement, except that Section 7.11 of the Existing
Credit Agreement shall, to the extent applicable, be amended consistent with the
Financial Covenant Amendment.

Events of Default:
Same as the Existing Credit Agreement, it being understood that with respect to
the financial covenants applicable to the Revolving Credit Facility, a breach
shall only result in an event of default with respect to the Term Loan Facility
upon the Lenders under the Revolving Credit Facility having terminated the
commitments under the Revolving Credit Facility and accelerating any loans
thereunder then outstanding.

Assignments and
Participations:
Same as the Existing Credit Agreement.

Waivers and Amendments:
Same as the Existing Credit Agreement.



Annex I-5





--------------------------------------------------------------------------------





Indemnification:
Same as the Existing Credit Agreement.

Governing Law:
New York.

Expenses:
Same as the Existing Credit Agreement.

Counsel to the Senior
Lead Arrangers and
the Senior Administrative
Agent:
Cahill Gordon & Reindel LLP.







Annex I-6





--------------------------------------------------------------------------------






ANNEX II
SUMMARY OF TERMS AND CONDITIONS
BRIDGE FACILITY
Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II is attached.
Borrower:
The Company.

Guarantors:
Same as the Senior Credit Facilities; provided that no foreign subsidiaries of
the Company shall be Guarantors under the Bridge Facility.

Bridge Administrative Agent:
Bank of America, N.A. or an affiliate thereof will act as sole and exclusive
administrative agent for the Bridge Lenders (the “Bridge Administrative Agent”).

Joint Lead Arrangers and
Bookrunning Managers:
BofA Securities, Inc. (or any of its affiliates) (“BofA Securities”), Citizens
Bank, N.A. (“Citizens”), MUFG (as defined below), Truist Securities, Inc. (f/k/a
SunTrust Robinson Humphrey, Inc. (“Truist Securities”)), Wells Fargo Securities,
LLC (“Wells Fargo Securities”), BMO Capital Markets Corp. (“BMO”), Santander
Bank, N.A. (“Santander”), KeyBanc Capital Markets Inc. (“KBCM”), Regions Capital
Markets, a division of Regions Bank (“Regions”) and Deutsche Bank Securities
Inc. (“DBSI”) and Fifth Third Bank, National Association (“Fifth Third”) will
act as joint lead arrangers and joint bookrunning managers for the Bridge Loans
(the “Bridge Lead Arrangers”). “MUFG” means MUFG Union Bank, N.A., MUFG Bank,
Ltd., MUFG Securities Americas Inc. and/or any other affiliates or subsidiaries
as they collectively deem appropriate to provide the services referred to
herein.

Bridge Lenders:
Banks, financial institutions and institutional lenders selected by the Bridge
Lead Arrangers in consultation with the Borrower (excluding the Excluded
Institutions) and that are reasonably acceptable to the Borrower (with the
Borrower’s consent not to be unreasonably withheld, conditioned or delayed) and,
after the initial funding of the Bridge Facility, subject to the restrictions
set forth in the Assignments and Participations section below (the “Bridge
Lenders”).

Bridge Loans:
An amount equal to $600.0 million (as may be reduced by the Bridge Commitment
Reduction) of senior unsecured bridge loans (the “Bridge Loans”), less the
aggregate amount of gross proceeds of any debt, equity or equity-linked
securities of the Borrower issued on or prior to the Closing Date to finance the
Acquisition (collectively, “Permanent Securities”). The Bridge Loans will be
available to the Borrower in one drawing upon consummation of the Acquisition.



Annex II-1





--------------------------------------------------------------------------------





Ranking:
The Bridge Loans will be senior unsecured obligations of the Borrower and rank
pari passu in right of payment with or senior to all other obligations of the
Borrower. The guarantees will be senior unsecured obligations of each Guarantor
and rank pari passu in right of payment with or senior to all other obligations
of such Guarantor.

Security:
None.

Purpose:
The proceeds of the Bridge Loans, together with borrowings under the Senior
Credit Facilities on the Closing Date, the Equity Issuance, and the Additional
Equity Issuance, if any, shall be used (i) to finance in part the Acquisition,
(ii) to consummate the Backstop Refinancing (if applicable) and (iii) to pay
fees and expenses incurred in connection with the Transaction.

Interest Rate:
Interest shall be payable quarterly in arrears at a rate per annum equal to
three-month LIBOR plus the Applicable Margin.

“Applicable Margin” shall initially be 550 basis points, and will increase by an
additional 25 basis points at the end of each subsequent three-month period for
as long as the Bridge Loans are outstanding.
“LIBOR” shall be deemed to be not less than 1.00% per annum.
Immediately upon the occurrence of any principal payment or bankruptcy event of
default or upon the request of the required lenders during the continuance of
any other event of default, interest will accrue (i) on the principal of the any
loan at a rate of 200 basis points in excess of the rate otherwise applicable to
such loan and (ii) on any other outstanding amount at a rate of 200 basis points
in excess of the non-default interest rate then applicable to the Bridge Loans,
and will be payable on demand.
All calculations of interest shall be made on the basis of actual number of days
elapsed in a 360-day year.
Duration Fee:
The Borrower will pay to each Bridge Lender on each of the dates set forth
below, or, if any such date is not a business day, on the first succeeding
business day after such date, a duration fee equal to the applicable percentage
set forth below of the aggregate principal amount of such Bridge Lender’s loans
under the Bridge Facility outstanding on such date:



Date                    Duration Fee Percentage
            
90 days after the Closing Date        0.50%


180 days after the Closing Date    0.75%


270 days after the Closing Date    1.00%


Annex II-2





--------------------------------------------------------------------------------







Cost and Yield Protection:
Consistent with the Bridge Documentation Standard.

Amortization:
None.

Optional Prepayments:
The Bridge Loans may be prepaid, without premium or penalty, in whole or in
part, upon written notice, at the option of the Borrower, at any time, together
with accrued interest to the prepayment date.

Mandatory Prepayments:
The Borrower shall prepay the Bridge Loans without premium or penalty together
with accrued interest to the prepayment or purchase date, with (a) subject to
customary exceptions and thresholds consistent with the Existing Credit
Agreement, all the net cash proceeds by the Borrower or any of its subsidiaries
from any disposition of assets outside the ordinary course of business or
casualty event by the Borrower or any of its subsidiaries, in each case, to the
extent such proceeds are not reinvested (or committed to be reinvested) in
assets useful in the business of the Borrower or any of its subsidiaries within
twelve months of the date of such disposition or casualty event and, if so
committed to be reinvested, reinvested no later than 180 days after the end of
such twelve month period, (b) all net cash proceeds from the issuance or
incurrence after the Closing Date of any debt securities or any other qualifying
refinancing indebtedness and (c) all net cash proceeds from any issuance of
equity or equity-linked interests by the Borrower, subject to exceptions to be
agreed. The Borrower’s obligation to prepay Bridge Loans shall be deemed to be
satisfied with respect to clause (a) above on a dollar-for-dollar basis to the
extent of amounts applied to repay loans under the Existing Credit Agreement
(including the Term Loan Facility), and in the case of the revolving credit
facility, to the extent accompanied by a permanent reduction in commitments
thereunder.

Change of Control:
In the event of a Change of Control (to be defined as in the Existing Credit
Agreement), each Bridge Lender will have the right to require the Borrower, and
the Borrower must offer, to prepay the outstanding principal amount of the
Bridge Loans at a price equal to 100% of the principal amount thereof, plus
accrued and unpaid interest thereon to the date of prepayment.

Maturity:
The Bridge Facility will mature on the date that is 364 days after the Closing
Date. The Bridge Facility shall have no required amortization.

Bridge Loan Documentation
Standard:
The Credit Documentation for the Bridge Facility (i) shall be negotiated in good
faith and be substantially identical to the Existing Credit Agreement with
appropriate modifications to reflect the structure of the Bridge Facility, (ii)
shall contain only the terms and conditions set forth in this Summary of Term
and Conditions and other terms and provisions to be mutually agreed upon, the
definitive terms of which will be



Annex II-3





--------------------------------------------------------------------------------





negotiated in good faith, (iii) shall reflect the operational and strategic
requirements of the Borrower and its respective subsidiaries in light of their
size, industries and practices, (iv) shall be consistent with the proposed
business plan and financial model of the Borrower, (v) shall reflect the
customary agency and operational requirements of the Bridge Administrative Agent
and applicable legal and accounting updates and (vi) shall be in a form such
that they do not impair the availability of the Bridge Facility on the Closing
Date if the conditions to financing in paragraph 5 of the Commitment Letter are
met (collectively, the “Bridge Documentation Standard”).
Conditions Precedent:
Any conditions to the availability of the initial borrowing and other extensions
of credit under the Bridge Facility on the Closing Date will be limited to those
conditions specified in paragraph 5 of the Commitment Letter.

Affirmative Covenants:
In accordance with the Bridge Documentation Standard, affirmative covenants that
are consistent with the Existing Credit Agreement.

Negative Covenants:
In accordance with the Bridge Documentation Standard, negative covenants that
are consistent with the Existing Credit Agreement.

Financial Covenants:
In accordance with the Bridge Documentation Standard, financial covenants that
are consistent with the Existing Credit Agreement, tested quarterly starting at
the end of the first fiscal quarter ending after the Closing Date.



Representations and
Warranties, Events of
Default, Waivers and
Consents:
Based on those contained in the Existing Credit Agreement with customary
modifications, including with respect to the Clean-Up Period.

Assignments and
Participations:
Each Bridge Lender will be permitted to make assignments in minimum amounts to
be agreed to other entities approved by the Bridge Administrative Agent, which
approval shall not be unreasonably withheld or delayed; provided, however, that
no such approval shall be required in connection with assignments to other
Bridge Lenders or any of their affiliates. Each Bridge Lender will also have the
right, without any consent, to assign as security all or part of its rights
under the Credit Documentation to any Federal Reserve Bank. Bridge Lenders will
be permitted to sell participations with voting rights limited to significant
matters such as changes in amount, rate and maturity date. An assignment fee in
the amount of $3,500 will be charged with respect to each assignment unless
waived by the Bridge Administrative Agent in its sole discretion.



Annex II-4





--------------------------------------------------------------------------------





Governing Law:
New York.

Indemnification and
Expenses:
Same as the Existing Credit Agreement.

Counsel to Bridge Lead    
Arrangers:
Cahill Gordon & Reindel LLP.

    


Annex II-5





--------------------------------------------------------------------------------






ANNEX III
CONDITIONS PRECEDENT TO CLOSING
Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex III is attached.
The initial extensions of credit under the Facilities will, subject to the Funds
Certain Provisions, be subject to satisfaction or waiver (or the substantially
concurrent satisfaction, as applicable) of the following conditions precedent
(as well as those set forth in paragraph 5 of the Commitment Letter):
(i)    The Acquisition (including the Equity Issuance) shall have been, or shall
substantially concurrently with the funding of the Facilities be, consummated in
all material respects in accordance with the terms of the Acquisition Agreement
and shall not have been altered, amended or otherwise changed or supplemented or
any provision waived or consented to (including any change in the purchase
price) in any manner that is materially adverse to the interests of the Lenders
or the Lead Arrangers (in their respective capacities as such) without the prior
written consent (not to be unreasonably withheld, delayed or conditioned) of the
Initial Lenders (it being understood that (x) any reduction of the purchase
price in respect of the Acquisition will not be materially adverse to the
Lenders and the Lead Arrangers, so long as such reduction shall be applied first
to reduce the amount of commitments in respect of the Bridge Facility (or any
Permanent Securities issued in lieu of the Bridge Facility) and, after
commitments in respect of the Bridge Facility have been reduced to zero, to
reduce the amount of the commitments in respect of Acquisition Term Loans, and
(y) any increase in the purchase price in respect of the Acquisition will not be
deemed to be materially adverse to the interests of the Lenders or the Lead
Arrangers (in their respective capacities as such) to the extent that proceeds
from the issuance of common stock (or other equity on terms reasonably
acceptable to the Commitment Parties) or cash on hand (other than as a result of
borrowings under the Borrower’s revolving credit facility under the Existing
Credit Agreement) is used to fund any such increase). The Acquisition Agreement
Representations shall be true and correct in all material respects, but only to
the extent the failure of any Acquisition Agreement Representation to be true
and correct in all material respects gives you the right to terminate your
obligations under the Acquisition Agreement, or to decline to consummate the
Acquisition pursuant to the Acquisition Agreement, and the Specified
Representations shall be true and correct in all material respects.
(ii)    Since the date of the Acquisition Agreement, there shall not have been
any Material Adverse Effect (as defined in the Acquisition Agreement as in
effect on January 24, 2020) and no event, change, development, state of facts or
effect shall have occurred that would reasonably be expected to have a Material
Adverse Effect.
(iii)    The Lenders shall have received certification as to the solvency of the
Company and its subsidiaries on a consolidated basis (after giving effect to the
Transaction and the incurrence of indebtedness related thereto) from the chief
financial officer of the Company, substantially in the form of the solvency
certificate attached as Exhibit N to the Existing Credit Agreement.
(iv)    The Lenders shall have received (a) customary opinions of counsel to the
Borrowers and the Guarantors and customary corporate resolutions, certificates,
borrowing notices and (b) subject to the Funds Certain Provisions, substantially
concurrent with the


Annex III-1







--------------------------------------------------------------------------------





consummation of the Acquisition, the Company shall have complied with any
applicable requirements of Section 6.13 of the Existing Credit Agreement as of
the Closing Date with respect to any entities organized in the United States (it
being understood that the Company shall comply with Section 6.13 of the Existing
Credit Agreement with respect to entities organized in other jurisdictions
within the time periods set forth in Section 6.13 of the Existing Credit
Agreement).
(v)    The Lead Arrangers shall have received: (A) the audited consolidated
balance sheets and related consolidated statements of operations, cash flows and
shareholders’ equity of (x) the Company for the three most recently completed
fiscal years of the Company ended at least 60 days before the Closing Date and
(y) each of the Everest Target and the Olympus Target for the fiscal year ended
December 31, 2019, in each case, accompanied by an unqualified report thereon by
their respective independent registered public accountants; (B) the unaudited
consolidated balance sheets and related statements of operations and cash flows
of (x) the Company for each fiscal quarter (other than the last fiscal quarter
of a fiscal year) of the Company ended after December 31, 2019 and at least 45
days before the Closing Date (including the comparable prior year period) and
(y) each of the Everest Target and the Olympus Target for the fiscal quarters
ended March 31, 2020 and June 30, 2020 (including the comparable prior year
period), in each case, reviewed under Statement on Auditing Standards No. 100 by
their respective independent registered public accountants; provided, that in
the case of the financial statements to be delivered pursuant to subclauses (A)
and (B), (i) in the case of the financial statements of the Olympus Target, such
financial statements need not include a reconciliation to generally accepted
accounting principles in the United States (“GAAP”) unless it is determined that
collectively, the Everest Target and the Olympus Target would be a “significant
subsidiary” of the Company pursuant to Rule 1-02(w) of Regulation S-X at a level
of significance of 30% or higher, as determined in accordance with Rule 3-05 of
Regulation S-X and (ii) in the case of the financial statements of the Everest
Target, such financial statements shall include a reconciliation to GAAP unless
the Company is able to obtain a “no action letter” from the SEC permitting the
exclusion of such reconciliation; and (C) a pro forma balance sheet and related
statement of operations of the Company and its subsidiaries (including the
Acquired Business) as of and for the twelve-month period ended June 30, 2020, as
well as for the fiscal year ended December 31, 2019 and interim period ended
June 30, 2020, in each case after giving effect to the Transaction (all of which
financial statements shall, (i) in the case of the Company, be prepared in
accordance with GAAP and Regulation S-X of the Securities Act of 1933, as
amended (“Regulation S-X”) (provided that such pro forma financial statements
referenced in clause (C) above shall, in all cases, include reconciliations to
GAAP for the financial statements of each of the Olympus Target and the Everest
Target sufficient to prepare such pro forma financial statements but need not
include adjustments of the type contemplated by Financial Accounting Standards
Board Accounting Standards Codification 805, Business Combinations (formerly
SFAS 141R)) and (ii) in the case of the Everest Target and the Olympus Target,
be prepared in accordance with IFRS EU (in the case of the Olympus Target and
its Subsidiaries) or IFRS IASB (in the case of the Everest Target and its
Subsidiaries), as applicable (with reconciliations to GAAP to the extent
required above), but which need not be prepared in compliance with Regulation
S-X; provided, that the filing with the SEC of an annual or quarterly report on
Form 10-K or Form 10-Q by the Company containing such required financial
statements and audit reports will satisfy the foregoing requirements in clauses
(A) and (B) above); provided, further that the Lead Arrangers acknowledge
receipt of all financial information required to be delivered for the Company,
the Everest Target and the Olympus Target pursuant to clauses (A) and (B) above
for all fiscal years and fiscal quarters ended on or prior to June 30, 2020;


Annex III-2







--------------------------------------------------------------------------------





(vi)    All fees due to the Administrative Agents, the Lead Arrangers and the
Lenders on the Closing Date pursuant to the Fee Letter and the Amendment
Agreement shall have been, or shall substantially concurrently with the initial
funding of the Facilities be, paid, and all expenses to be paid or reimbursed to
the Administrative Agents and the Lead Arranger that have been invoiced a
reasonable period of time prior to the Closing Date shall have been, or shall
substantially concurrent with the initial funding of the Facilities be, paid.
(vii)    The Borrowers and each of the Guarantors shall have provided (i) the
documentation and other information to the Administrative Agents that are
required by regulatory authorities under applicable “know-your-customer” rules
and regulations, including the Patriot Act, at least 3 business days prior to
the Closing Date to the extent such information has been requested at least 10
days prior to the Closing Date and (ii) a certification regarding beneficial
ownership of the Borrowers required by the Beneficial Ownership Regulations at
least 5 days prior to the Closing Date to any Lender who requests such
certification at least 10 days prior to the Closing Date.
(viii)    With respect to the Senior Credit Facilities, all of the applicable
requirements under (i) Section 2.17 of the Existing Credit Agreement (as in
effect on the Closing Date) with respect to the incurrence of the Acquisition
Term Loans and (ii) if, and only if, the Financial Covenant Amendment Trigger
shall not have occurred, Section 2.18 of the Existing Credit Agreement (as in
effect on the Closing Date) with respect to the Revolving Credit Facility and
the TLA Backstop Term Loans, in each case, shall have been complied with or
waived, except to the extent that any such requirements have been satisfied on
an earlier date by the making of an LCT Election (as defined in the Existing
Credit Agreement) (it being understood and agreed that the Company has made an
LCT Election concurrently with the execution and delivery of the Original
Commitment Letter). For the avoidance of doubt, from and after the LCT Test Date
(as defined in the Existing Credit Agreement), the absence of any Default or
Event of Default (other than a payment or bankruptcy Event of Default) or the
making of any representations or warranties (other than the Specified
Representations) shall not constitute a condition precedent to the initial
extensions of credit under the Facilities.
(ix)    The Closing Date shall not occur prior to April 1, 2020.




Annex III-3





